Citation Nr: 1043258	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  03-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss in 
the right ear.

2.  Entitlement to a compensable evaluation for hearing loss in 
the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 
1978, from October 1990 to June 1991, and from August 1991 to 
January 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

This case has been before the Board of Veterans' Appeals (Board) 
in June 2008 and again in February 2009, and was remanded on each 
occasion to ensure due process and/or to obtain additional 
medical evidence.  As the requested actions have been 
accomplished, the case is again before the Board for appellate 
consideration.

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
hearing loss in the right ear is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has no worse than Level IX hearing in the left ear.




CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in the 
left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85. Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

VCAA notice was provided in August 2003, March 2006, September 
2008 and March 2009 letters concerning the Veteran's claim for an 
increased rating.  The September 2008 and 2009 letters advised 
the Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the symptoms, 
frequency, severity and additional disablement caused by his 
disability.  These two letters and the March 2006 letter also 
advised the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability and the effect 
that the disability has on his employment.  The notice also 
provided examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  These letters further informed the Veteran of 
evidence needed to establish an effective date for the claim on 
appeal.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that has been 
associated with the claims file includes service treatment 
records, private and VA medical records, the reports of VA 
examinations, Social Security Administration records, and the 
Veteran's testimony at a hearing before a Veterans Law Judge. 

As discussed above, the appellant was notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and providing testimony.  
Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from Table 
VII, the nonservice-connected ear will be assigned a Roman 
Numeral designation of I for hearing impairment.  38 C.F.R. § 
4.85(f).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

The Veteran has been afforded several audiometric evaluations by 
the VA during this claim.  In January 2002, the hearing threshold 
levels in the left ear were 55, 95, 105+ and 105+ at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Speech recognition 
was 76 percent.  The diagnosis was the Veteran had a moderate to 
profound sensorineural hearing loss bilaterally.

On VA audiometric examination in April 2003, the hearing 
threshold levels in decibels in the left ear were 60, 90, 105, 
and 105+, at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
Speech recognition scores were not reported due to inconsistent 
results.  It was noted the Veteran had a moderately severe to 
profound sensorineural hearing loss in the left ear. 

The Veteran was examined by the VA for his hearing loss in June 
2007.  The audiometric test disclosed the hearing threshold 
levels in decibels in the right ear were 40, 35, 65, and 90, at 
1,000, 2,000, 3,000, and 4,000 Hertz respectively.  At 
corresponding frequencies in the left ear, the hearing threshold 
levels in decibels were 45, 75, 90 and 105.  Speech recognition 
scores were 92 percent in the right ear and 80 percent in the 
left ear.

The Board notes that the VA examinations were conducted in 
accordance with 38 C.F.R. § 4.85(a) and the examiner noted the 
Veteran's functional difficulty as having difficulty in most 
listening situations.  Thus, the examiner addressed the Veteran's 
functional impairment and the VA examination was adequate for 
rating purposes.  See Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007).  

The results of the audiometric tests fail to establish a 
compensable evaluation is warranted for the Veteran's hearing 
loss in his left ear.  In this regard, the Board notes that it 
has considered the provisions of 38 C.F.R. § 4.86a.  The results 
of the VA audiometric examinations in January 2002 and April 2003 
demonstrate the Veteran has Level VIII (possibly Level IX, given 
the average of 90+).  The June 2007 results correspond to Level V 
hearing in the left ear.

For purposes of evaluating the service-connected hearing loss in 
the left ear, the Board must use Level I hearing for his 
nonservice-connected right ear.  Level I hearing in the 
nonservice connected hear, and Level V, VIII, or even IX in the 
service-connected left ear, when applied to 38 C.F.R. § 4.85, 
Table VII results in a noncompensable rating for the left ear.  
The Veteran's allegations regarding the severity of his left ear 
hearing loss are of less probative value than the medical 
findings on examination.

Finally, as the Veteran does not have hearing loss in the 
service-connected left ear to a degree of 10 percent, the 
provisions of 38 U.S.C.A. § 1160(a) pertaining to compensation of 
paired organs is not for consideration.  See 38 C.F.R. § 
3.383(a)(3) (2010).

The Board has also considered whether the Veteran's service-
connected hearing loss presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are 
no exceptional or unusual factors with regard to the Veteran's 
hearing loss.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service- connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for consideration of greater disability than currently shown by 
the evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

A compensable evaluation for hearing loss in the left ear is 
denied.


REMAND

While further delay is regrettable, the Board finds that 
additional development is necessary prior to adjudication of the 
issue of whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss in the 
right ear. 

In February 2009 the Board remanded the claim for issuance of a 
VCAA letter complying with the decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Board noted that in the September 2007 
VCAA letter, the RO provided the basis for the prior denial in 
the 1988 decision, not the basis for the prior denial in the last 
final decision.  In this case, the last final decision was in 
June 2000 and noted that the claim was denied because the 
evidence did not show the Veteran had hearing loss in the right 
ear that was incurred in or aggravated by service.

The Board ordered that corrective notice should be provided 
addressing what evidence would be necessary to substantiate that 
element required to establish service connection that was found 
insufficient in the previous denial, specifically evidence 
linking his current right ear hearing loss to service.  However, 
the VCAA letters issued in September 2008 and March 2009 again 
provided only the basis for the original denial, not the basis 
for the last final denial.  The Board is obligated by law to 
ensure that the RO complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, remand is required for 
corrective notice to be provided. 

Accordingly, the issue is again REMANDED for the following 
action:

1.  Provide corrective VCAA notice regarding 
the issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for right ear 
hearing loss.  The notice should advise the 
Veteran that the basis for the last final 
denial of his claim in June 2000 was because 
the evidence did not show the Veteran had 
hearing loss in the right ear that was 
incurred in or aggravated by service.  The 
letter should also advise the Veteran that to 
reopen his claim he needs to submit evidence 
linking his current right ear hearing loss to 
service.  

2.  Thereafter, the RO/AMC should review the 
claims folder to ensure that the foregoing 
requested development has been completed as 
requested.  If not, the RO/AMC should 
implement corrective procedures.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the record.  If the 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


